Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Naoko Koyano on 9/9/2022.

The application has been amended as follows: 

Amend claim 1 as follows:
A method for preparing a compound of formula II,
comprising:
(a) mixing  [[a]] the  compound of formula I with a buffer solution, so as to obtain a solution 1; and
(b) mixing the solution 1 with an immobilized cycloaliphatic peptide acyltransferase derived from [[an]] Actinoplanes utahensis IFO-13244 strain for conducting a deacylation reaction, so as to produce the compound of formula II[[,]]  in a product-containing reaction solution comprising the compound of formula II,



    PNG
    media_image1.png
    310
    350
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    301
    341
    media_image2.png
    Greyscale

	

	wherein R1 is [[an]] acyl, R2 is [[a]]  hydroxy or [[an]] acyloxy, R3 is [[a]] hydrogen or [[a]] hydroxy, R4 is [[a]]  hydrogen or [[a]] hydroxy, R5 is [[a]] hydrogen or [[a]] hydroxy sulfonyloxy, and R6 is [[a]] hydrogen or [[a]] carbamoyl;
	the immobilized cycloaliphatic peptide acyltransferase is obtained by immobilizing the cycloaliphatic peptide acyltransferase derived from Actinoplanes utahensis IFO-13244 strain onto an expanded perlite, which is a chemical composition that contains 70-75% SiO2, 0.1-2.0% CaO, 12-16% Al2O3, 1.0-5.0% Na2O, 0.1-1.5% Fe2O3, and 1.0-5.0% K2O at pH 6-9,
	wherein the immobilized cycloaliphatic peptide acyltransferase catalyzes the deacylation of R1 of the compound of formula I which results in the formation of the compound of formula II, wherein 
	the compound of formula I is [[a]] the compound of formula Ia or Ib or a pharmaceutically acceptable salt thereof:

    PNG
    media_image3.png
    233
    306
    media_image3.png
    Greyscale
Ia
					;

    PNG
    media_image4.png
    234
    442
    media_image4.png
    Greyscale
.

In claim 24, at line 1, “a ratio” has been replaced by --  the ratio  --.
In claim 25, at line 1, “a pH” has been replaced by --  the pH  --.
Amend claim 26 as follows:
The method according to claim 23, wherein the buffer solution in (a) is 
In claim 27, at line 1, “a temperature” has been replaced by --  the temperature  --.
Amend claim 28 as follows:
The method according to claim 23, further comprising after (b), separating 
obtain the compound of formula II.
Claim 31 has been replaced by the following:
The method according to claim 23, wherein the conversion rate of the compound of formula Ia by the cycloaliphatic peptide acyltransferase derived from Actinoplanes utahensis IFO-13244 strain immobilized on expanded perlite to yield the compound of formula Ic:

    PNG
    media_image5.png
    247
    368
    media_image5.png
    Greyscale
Ic,  
is 94.6% at 4 hours in KH2-Na2HPO4 buffer at pH 6 and 40ᴼC.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended such that the peptide acyltransferase is immobilized on expanded perlite which is composed of 70-75% SiO2 and 12-16% Al2O3 as well as other inorganic compounds in smaller amounts. The prior art does teach the advantages of enzyme immobilized to include greater enzyme stability, continuous reaction and easy separation of the product from the immobilized enzyme (Final rejection at page 7 referring to He). However, the inorganic carrier used by He is MCM-41 which contains Si and Al in a 50:1 or 25:1 ratio. James teaches immobilization on Kandite which is a clay material with a ratio of SiO2 to Al2O3 of about 1:1. Seetharan teaches the immobilization of tyrosinases on a zeolite which is composed of sodium aluminosilicate and calcium aluminosilicate. Messing teaches cross-linked porous glasses (Final office action pages 8-9). 
These inorganic immobilization reagents are of different structure and compound composition compared to an expanded perlite containing the claimed amount of inorganic components, particularly 70-75% SiO2 and 12-16% Al2O3. The prior art neither teaches nor suggests that these carriers are functional equivalents. Wang teaches the immobilization of a protease onto expanded perlite. Upon further reconsideration, it would be hindsight reconstruction to modify Ueda modified by He, Messing, James, Seetharan and Iwamoto with Wang to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653